Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the Common Stock, $0.01 par value per share, of Mechanical Technology, Incorporated. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:October 27, 2016 Brookstone Partners Acquisition XXIV, LLC By: BP XXIV Flow, LLC Managing Member By: BP XXIV Meter, LLC Managing Member By: /s/ Edward R. Hirshfield Name: Edward R. Hirshfield Title: Managing Member BP XXIV Flow, LLC By: BP XXIV Meter, LLC Managing Member By: /s/ Edward R. Hirshfield Name: Edward R. Hirshfield Title: Managing Member BP XXIV Meter, LLC By: /s/ Edward R. Hirshfield Name: Edward R. Hirshfield Title: Managing Member /s/ Edward R. Hirshfield Edward R. Hirshfield /s/ Matthew E. Lipman Matthew E. Lipman /s/ Michael Toporek Michael Toporek
